Title: To James Madison from Joseph Rademaker, 20 December 1806
From: Rademaker, Joseph
To: Madison, James



Sir,
Philadelphia 20th. December 1806.

The very poor state of my health prevents me the honor of personally paying my respects to You, and acquaint You that H. R. H. The Prince Regent of Portugal has thought proper to continue the War against the Algeriens; and as it would be a great advantage to the concerned Powers if a Convention was to be formed to Keep a Naval force for the mutual defence of their Commerce and Navigation, I am directed to enquire if such a Convention would be agreeable to the United States of America.
I beg You will take the proposal into consideration, and honor me with and answer that I may transmit it to my Government.  With great Respect and Esteem I have the honor to be Sir, Your most Obedient Servant

Joseph Rademaker.

